Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 15/510,507 filed on 07/12/2019. 
Claims 1 – 8 are pending and ready for examination.


Priority
This application claims priority to U.S. continuation application no. 15/643,388 filed on 07/06/2017, which claims priority to foreign application KR10-2016-0085755 filed on 07/06/2016, KR10-2016-0091106 filed on 07/19/2016, KR10-2016-0121238 filed on 09/22/2016 and KR10-2016-0164123 filed on 12/05/2016.



Examiner’s note
In response to approval of terminal disclaimer filed on 01/15/2021, the obviousness double patenting issue with application no. 15/643,388 (now patent US 10,397,955 B2) have overcome.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 07/12/2019 have been fully considered. Search has been conducted for independent claims 1 and 5. Applicant’s submission for independent claims 1 and 5 have overcome prior arts of record. The prior arts cited in PTO-892 have been found to be the closest prior art, and the claims 1 and 5 are therefore allowable.
The prior arts of record fail to teach a method performed by an access point (AP) in wireless local area network, by receiving, a second physical layer protocol data unit (PPDU) from a station as a response to a first PPDU, wherein the second PPDU does not include any frame that solicits a control response frame to be sent by the AP when a value of a second duration field in the second PPDU is set to zero, wherein the control response frame includes an acknowledgement frame for acknowledging the second PPDU, as substantially described in the independent claims 1 and 5. The claims further describe the first PPDU requests a transmission of the second PPDU and a second basic service set (BSS) color in the first PPDU matches with a first BSS color transmitted by the AP that identifies a BSS managed by the AP. The claims also describe a first duration field of the first PPDU indicates an estimated time required to transmit the second PPDU. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 4 depend on claim 1; and claims 6 – 8 depend on claim 5. Therefore, dependent claims 2 – 4 and 6 – 8 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474